CATES, Judge.
This appeal is from the Perry Circuit Court which, in turn, had received the cause as a trial de novo from the Mayor’s Court of the City of Marion.
Lee pleaded not guilty to violating an ordinance forbidding stationing an automobile in a “No Parking Zone” because, among other things, he claimed the City Council had invalidly delegated the selecting and marking of no parking zones to “the Police Department and traffic committee.”
However, he has made no assignment of error in this court.
Breaches of municipal ordinances are not strictly criminal in nature. Therefore, appeals from convictions thereof are not aided by Code 1940, T. 15, § *127389, which does away with the need for assignments of error in felony or misdemeanor appeals.
Hence, without error being assigned, under Parks v. City of Montgomery, 38 Ala. App. 681, 92 So.2d 683, and the many decisions therein cited, the judgment appealed from must be
Affirmed.